Exhibit 10.31
AGREEMENT
          This Agreement (“Agreement”) is entered into as of the 10th day of
March, 2008 (the “Effective Date”) by and between Michael E. Marks, an
individual, (“Marks”) and Flextronics International Ltd. (“Flextronics” or the
“Company”).
          Whereas, Marks served as Chief Executive Officer and Chairman of the
Board of Flextronics and was actively involved in the Company’s business until
his retirement as Chairman of the Board on January 10, 2008; and
          Whereas, the Company desires to preserve and protect the intangible
assets of the Company, including its relationship with its employees, customers
and vendors and the goodwill and trade secrets of which Marks has knowledge.
          NOW, THEREFORE, in consideration of the mutual covenants and
representations contained herein, the parties hereby agree to enter into this
Agreement.
     1. Non-Compete and Non-Solicitation.
          a. Non-Compete. Marks understands and agrees that the relationship
between Flextronics and its affiliates (the “Flextronics Group”) and each of its
and their customers and vendors constitutes a valuable asset of the Flextronics
Group, that information related to vendors and customers is kept confidential
and may not be disclosed or converted for the use of Marks or any third party
for any reason whatsoever. Accordingly, Marks shall not, directly or indirectly,
until January 10, 2009, on behalf of himself or any third party, solicit any
customer or vendor to conduct any business with such customer that is the same
as or similar to, or is otherwise competitive with, the business of the
Flextronics Group or to terminate such vendor’s or customer’s business
relationship with the Flextronics Group.
          b. Non-Solicitation. Marks understands and agrees that the
relationship between the Flextronics Group and each of its employees constitutes
a valuable asset of the Flextronics Group, that information related to
employee’s skills and compensation is kept confidential, and may not be
disclosed or converted for the use of Marks or any third party for any reason
whatsoever. Accordingly, Marks shall not, directly or indirectly, until
January 10, 2009, on behalf of Marks or any third party, solicit any employee to
terminate his or her employment relationship with the Flextronics Group.
          c. Marks may request a waiver of this Section 1 by submitting a
request in writing or by email to (i) the Chairman of the Compensation
Committee, on behalf of the Compensation Committee, to request a waiver with
respect to any “executive officer” within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended or any key employee who holds the
title of Senior Vice President or above (collectively, the “Key Employees”); and
(ii) the Chief Executive Officer of Flextronics to request a waiver with respect
to any non-Key Employee. The Compensation Committee and the Chief Executive
Officer, as applicable, will

 



--------------------------------------------------------------------------------



 



Flextronics CONFIDENTIAL
respond within ten (10) business days after receiving such request by either
approving or denying the waiver. Marks acknowledges and agrees that failure to
comply with this Section 1 is a material breach of this Agreement.
     2. Waiver.
          a. Marks has been granted option number 017271 to purchase four
million (4,000,000) shares pursuant to option grant forms issued to Marks under
the Flextronics International Ltd. 2001 Equity Incentive Plan, of which three
million (3,000,000) shares are exercisable and option number XX017271 to
purchase one million (1,000,000) shares pursuant to option grant forms issued to
Marks under the Flextronics International Ltd. 2002 Interim Incentive Plan all
of which are exercisable (collectively, the “Options”). The Flextronics
International Ltd. 2001 Equity Incentive Plan and the Flextronics International
Ltd. 2002 Equity Incentive Plan are referred to collectively as the “Share
Option and Incentive Plans.” The Share Option and Incentive Plans are
incorporated herein by reference.
          b. In consideration for Marks’s agreement as set forth herein, the
Company hereby agrees to waive the requirement that stock options must be
exercised within ninety (90) days of the date of Termination or cessation of
Service (as defined in the Share Option and Incentive Plans) with regard to an
aggregate of 4,000,000 shares covered by the Options, so that the Options will
expire on January 10, 2009. Notwithstanding the foregoing, in no event shall
this modification extend the exercisability of the Options later than such date
as would cause such options to be subject to Section 409A of the Internal
Revenue Code of 1986, as amended.
     3. Releases.
          a. In consideration for the covenants and release set forth in this
Agreement, Marks on his own behalf and on the behalf his heirs, executors,
administrators, successors, attorneys, insurers, and assigns shall release and
discharge the Flextronics Group and any predecessor divisions or entities, their
respective past and present officers, directors, shareholders, partners,
attorneys, agents, employees, and their respective insurance companies,
successors and assigns (hereinafter “Flextronics Releasees”), from any and all
claims, of any and every kind, nature and character, known and unknown,
suspected and unsuspected, including any and all claims for attorneys’ fees and
costs which Marks either may now have, or has ever had, against the Flextronics
Releasees, which arise in whole or in part from Marks’s employment relationship
with Flextronics, the termination of that relationship, any other
employment-related dealings of any kind between Marks and the Flextronics Group
and/or any past or present officer, director, agent or employees of the
Flextronics Group and/or with respect to any other obligation (contractual or
otherwise), event, matter, claim, damages or injury arising prior to the
execution of this Agreement by all parties, other than claims for
indemnification which may exist or arise for matters arising on or prior to the
Effective Date.
          This release covers, but is not limited to: any and all claims,
rights, demands, and causes of action for wrongful termination, intentional or
negligent infliction of emotional distress, defamation, breach of any employment
contract or employment agreement, breach of the covenant of good faith and fair
dealing, claim for reinstatement or rehire, failure to pay wages,

2



--------------------------------------------------------------------------------



 



Flextronics CONFIDENTIAL
commissions, benefits, PTO, severance or other compensation of any sort,
discrimination, right to paid or unpaid leave, and/or violation of any and all
statutes, rules, regulations or ordinances whether state, federal or local,
including without limitation: Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, as amended, the Fair Employment
and Housing Act, as amended, and the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefits Protection Act. Nothing in this release
shall affect Marks’s right, if any, to obtain unemployment benefits or any
obligation set forth in this Agreement. This release does not extend to any of
the obligations of Flextronics arising out of this Agreement.
          b. Marks hereby acknowledges that he is waiving and releasing any
rights he might have under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, and that this waiver and release is knowing and voluntary.
The parties agree that this waiver and release does not apply to any rights or
claims that may arise under ADEA after the parties have executed this Agreement
and the revocation period has expired. Marks acknowledges that a portion of the
consideration given for this waiver is in addition to anything of value to which
he was already entitled for salary and PTO up to the Employment Termination
Date. Marks further acknowledges by this writing that he has been advised that
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has twenty-one (21) calendar days from the date of his receipt within which to
consider this Agreement; (c) he has seven (7) calendar days following the
execution of this Agreement by the parties to revoke the Agreement; and (d) this
Agreement shall not be effective until the revocation period has expired. Marks
acknowledges that he received this Agreement on November 30, 2005. Marks
understands that, in the event, he does not execute this Agreement or revokes
this Agreement in accordance with this paragraph, he will not be entitled to any
benefits or payments provided for in this Agreement.
          c. Marks represents that he has not filed a legal action with any
local, state or federal agency or court relating in any manner to any claim
released herein, and that if any such governmental agency or court assumes
jurisdiction of any complaint or charge against Flextronics Releasees on behalf
of Marks, relative to any claim released herein, he will request such agency or
court to withdraw from the matter.
          d. Marks acknowledges that he understands the statutory language of
Section 1542 of the Civil Code of the State of California and, having been so
apprised, agrees nevertheless to waive any and all rights or benefits which he
may now have, or in the future may have, under the terms of Section 1542 of the
California Civil Code or any similar provision of any state or federal law.
California Civil Code section 1542 provides as follows:
     A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.
     4. Confidentiality.
          a. Marks acknowledges and agrees that he will remain bound by the
terms and obligations set forth in the Disclosure and Secrecy Agreement between
Flextronics and Marks

3



--------------------------------------------------------------------------------



 



Flextronics CONFIDENTIAL
dated February 11, 1994 and attached hereto as Exhibit B (the “Confidentiality
Agreement”). Marks further acknowledges that the confidentiality,
non-solicitation and non-compete clauses in this Agreement and the
Confidentiality Agreement with Flextronics are intended to be read together.
Should the terms of the Confidentiality Agreement differ from the terms of this
Agreement, the provisions of this Agreement shall prevail.
          Marks agrees that any original works of authorship, products,
software, and/or applications that Marks created or developed for Flextronics
while in the employ of Flextronics is the sole property of Flextronics. Marks
further acknowledges and agrees that Marks shall not, without the prior written
consent of the Board, disclose or use for any purpose (except in furtherance of
the business of the Flextronics Group) any Confidential Information (as herein
defined and as defined in the Confidentiality Agreement) of the Flextronics
Group.
          b. Confidential Information shall mean any and all proprietary or
confidential information of the Flextronics Group or any of its vendors or
customers, whether or not developed by Marks, including without limitation the
following:
          (i) Any and all technical information, including, without limitation,
product data and specifications, know-how, formulae, source code, or other
software information, test results, processes, inventions, research projects or
product development.
          (ii) Any and all business information, including, without limitation,
cost information, profits, profit margins, sales information, costs, overhead,
accounting and unpublished financial information, business plans, markets,
marketing methods, vendor or customer lists, including without limitation, a
vendor’s or customer’s specific needs, advertising and operating strategies.
          (iii) Any and all employee information, including, without limitation,
salaries, and specific strengths, weaknesses and skills of employees of the
Flextronics Group.
     5. Miscellaneous
          a. Representation by Counsel. The parties represent that they have had
an opportunity to be represented by counsel of their own choosing in the
execution of this Agreement and that this Agreement has been carefully and fully
read and is voluntarily executed.
          b. Severability; Section 409A. It is the desire and intent of the
parties that the provisions of this Agreement shall be enforced to the fullest
extent permissible under applicable law. If any particular provision or portion
of this Agreement shall be adjudicated to be invalid or unenforceable, this
Agreement shall be deemed amended to revise those provisions or portions to the
minimum extent necessary to render them enforceable. Notwithstanding any
provision in this Agreement to the contrary, in the event that any payment
otherwise provided by or provision of this Agreement would result in the Marks
recognizing deferred compensation subject to additional taxes under Section 409A
of the Internal Revenue Code of 1986, as amended, any obligation to make and any
right to receive such payment and any such provision shall be void and have no
force or effect and the parties shall to the extent possible agree upon a
substitute payment or provision that accomplishes the intended purpose of the
void payment or provision.

4



--------------------------------------------------------------------------------



 



Flextronics CONFIDENTIAL
For purposes hereof, any determination as to whether any payment otherwise
required by or provision of this Agreement would result in the Marks recognizing
deferred compensation subject to additional taxes under Section 409A shall be
made by Flextronics, in its sole discretion.
          c. Governing Law; Waiver of Jury Trial. This Agreement shall in all
respects be interpreted, enforced, and governed under the laws of the State of
California.
IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.
          d. Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties pertaining to any subject matter contained in
this Agreement, except that the Share Option and Incentive Plans as defined in
Section 2 of this Agreement shall remain in full force and effect, except as
modified by this Agreement. Any amendments or modifications to this Agreement
must be made in writing and signed by both parties.
          e. Notices. All notices required or permitted under this Agreement
will be in writing and will be deemed received (a) when delivered personally;
(b) when sent by confirmed facsimile; (c) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) one (1) day after deposit with a commercial overnight carrier. All
communications will be sent to the addresses as may be designated by a party by
giving written notice to the other party pursuant to this subsection.
          f. Counterparts. This Agreement may be signed in counterparts. A copy
of a signature shall have the full force and effect as an original signature.
IN WITNESS WHEREOF, this Agreement is executed as of the Effective Date.

     
 
   
 
   
  /s/ Michael E. Marks
 
   
MICHAEL E. MARKS
   

FLEXTRONICS INTERNATIONAL LTD

         
 
       
By:
    /s/ Michael M. McNamera
 
   
Title:
          Chief Executive Officer
 
   

5